—Order unanimously affirmed, with costs. Memorandum: We find no proof that respondents unlawfully sold or unlawfully assisted in the procurement of liquor by the intoxicated person which would support a violation of the Dram Shop Act (General Obligations Law § 11-101 [1]). The proof demonstrated mere consumption by Guli. The Dram Shop Act must be construed narrowly (Gabrielle v Craft, 75 AD2d 939) and absent proof of any sales of intoxicating beverages to Guli or other evidence that respondents did unlawfully assist "in procuring liquor for [such] intoxicated person”, summary judgment was properly granted (Wright v Sunset Recreation, 91 AD2d 701). (Appeal from order of Supreme Court, Monroe County, Boehm, J.—summary judgment.) Present—Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.